UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1599


FIDELITY AND GUARANTY LIFE INSURANCE COMPANY, a Maryland
corporation; SETTLEMENT FUNDING, LLC, d/b/a Peachtree Settlement
Funding,

                Plaintiffs - Appellees,

          v.

RAPID SETTLEMENTS, LTD.,

                Defendant – Appellant,

FIDELITY AND GUARANTY ASSIGNMENT CORPORATION,

                Claimant – Appellee,

          and

LUCILLE HARROD; BROOKE SCHUMM, III,

                Defendants.



                              No. 08-2303


FIDELITY AND GUARANTY LIFE INSURANCE COMPANY, a Maryland
corporation; SETTLEMENT FUNDING, LLC, d/b/a Peachtree Settlement
Funding,

                Plaintiffs - Appellees,

          v.

RAPID SETTLEMENTS, LTD.,

                Defendant – Appellant,
FIDELITY AND GUARANTY ASSIGNMENT CORPORATION,

                   Claimant – Appellee,

             and

LUCILLE HARROD; BROOKE SCHUMM, III,

                   Defendants.



Appeals from the United States District Court for the District
of Maryland, at Baltimore. Catherine C. Blake, District Judge.
(1:05-cv-02732-CCB)


Submitted:    July 20, 2009               Decided:   October 23, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stewart A. Feldman, THE FELDMAN LAW FIRM, L.L.P., Houston,
Texas, for Appellant.   Elyse L. Strickland, SELZER, GURVITCH,
RABIN & OBECNY, CHTD., Bethesda, Maryland; H. Mark Stichel,
GOHN, HANKEY & STICHEL, L.L.P., Baltimore, Maryland; Stephen H.
Kaufman, OFFIT KURMAN, P.A., Owings Mills, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                    2
PER CURIAM:

            Rapid   Settlements,         Ltd.,    appeals    from    the   district

court’s    orders   enjoining       an    arbitration      proceeding      filed    by

Rapid     Settlements,      granting      summary      judgment     against     Rapid

Settlements    in    this     interpleader       action,    imposing       sanctions

against     Rapid    Settlements         and     its    counsel,     and      denying

reconsideration.       We have reviewed the record and the briefs

filed by the parties and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                         Rapid

Settlements, Ltd. v. Settlement Funding, LLC, No. 1:05-cv-02732-

CCB (D. Md. Mar. 6, 2007, Sept. 27, 2007, Apr. 15, 2008, and

filed Oct. 15, 2008; entered Oct. 16, 2008).                     We dispense with

oral    argument    because       the    facts   and    legal     contentions      are

adequately    presented      in    the    materials     before     the   court     and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           3